ACCEPTED
                                                                                                 04-15-00298-CR
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                            8/28/2015 1:51:08 PM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK

                                    NO. 04-15-00298-CR

                     IN THE COURT OF APPEALS FOR THE       FILED IN
                         FOURTH DISTRICT OF TEXAS    4th COURT OF APPEALS
                            SAN ANTONIO, TEXAS        SAN ANTONIO, TEXAS
                                                                       08/28/15 1:51:08 PM
                                                                         KEITH E. HOTTLE
                                                                               Clerk
                                THE STATE OF TEXAS,
                                              Appellant

                                            v.

                                     JOSE ESQUIVEL,
                                                 Appellee

                ON APPEAL FROM COUNTY COURT AT LAW NO. 9
                          BEXAR COUNTY, TEXAS
                             CAUSE NO. 457593

           APPELLEEE'S MOTION TO EXTEND TIME TO FILE BRIEF
                 IN REPLY TO THE APPELLANT'S BRIEF


TO THE HONORABLE JUDGES OF SAID COURT:

       Now comes JOSE ESQUIVEL, Appellee in the above styled and numbered cause,

by and through his attorney record, and files this Motion requesting that the Court extend

the time for filing the Appellee's Brief.

        The State ("Appellant") timely filed its notice of appeal after County Court

Number 9 granted Jose Esquivel's Motion to Suppress on May 1, 2015. The Appellant's

brief was received on August 30, 2015. A brief in reply to the Appellant's brief is due

by Monday, August 31, 2015. This is Appellee's first motion for extension and Appellee

request a ten (10) day extension.

        This extension is not sought for the purpose of delaying this appeal. Appellee

requests an extension for the following reasons:
       The need for an extension is due to undersigned counsel, a solo practitioner, who,

after receiving the Appellant's brief on July 30 th, was called to make for the month of

August many more court appearances in his handling of other civil and criminal cases.

As a result, it has taken away from counsel much of the time he needed to reply and

timely file Appellee's brief.

       WHEREFORE, PREMISES CONSIDERED, Jose Esquivel, Appellee

respectfully requests an extension of Ten (10) days, from August 31, 2015 to September

10, 2015, to file Appellee's Brief pursuant to Texas Rules of Appellate Procedure 10.5(b)

and 38.6(d).

                                                Respectfully submitted,


                                                LAW OFFICE OF JESUS VARGAS
                                                Washington Square Building
                                                800 Dolorosa, Suite 102
                                                San Antonio, Texas 78207
                                                Tel: (210) 224-9000
                                                Fax: (210) 224-9999




                                                      sus Vargas
                                                     tate Bar No. 2049 5
                                                    Attorney for Jose Esquivel, Appellee


                                 CERTIFICATE OF SERVICE
        I, Jesus Vargas, hereby certify that on this the 28 th day of August, 2015, a true and

correct copy of the above and foregoing motion was served electronically to Laura

Durbin, Assistant District Attorney, via Laur                  .org.
                                                               e--

                                                Jes s Vargas




                                                2